 In the Matter of BURRY BISCUIT CORPORATION, EMPLOYERandRESLEYE.HIBSHMAN, PETITIONERandUNITED BAKERY, CONFECTIONERYAND CULINARY SERVICE EMPLOYEES UNION, LOCAL 262, AFFILIATEDWITH UNITED RETAIL, WHOLESALE AND DEPARTMENT STORE UNION,CIO, UNIONCase No. 4.-RD-6.-Decided March 10, 1948Mr. T. E. Griest,of Elizabeth, N. J., for the Employer.Mr. Allen H. Krause,of Lebanon, Pa., for the Petitioner.Rothbard, Harris and OxIeld,byMr. Sidney Birnbawrn,of Newark,N. J., for the Union.DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at Lebanon, Pennsylvania, on December 16, 1947, beforeJohn H. Garver, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERBurry Biscuit Corporation is a Delaware corporation engaged inthe manufacture of prepared flour mixes at Meyerstown, Pennsyl-vania.The Employer annually uses raw materials valued at $500,000,of which 70 percent, or approximately $350,000, represents shipmentsto its Meyerstown plants from points outside the Commonwealth of'Chairman Herzog and Members Murdock and Gray.76 N. L.R. B., No. 98.640 BURRY BISCUIT CORPORATION '641Pennsylvania.The Employer annually manufactures finished prod-ucts valued at approximately $850,000, of which 90 percent is shippedto points outside the Commonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE PARTIESINVOLVEDThe Petitioner 1 asserts that the Union is no longer the representa-tive of the Employer's employees as defined in Section 9 (a) ofthe Act.The Union,a labor organizationaffiliated with the Congress of In-dustrial Organizations, is the recognized representative of employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn December 23, 1946, the Employer executed with the Unionan exclusive collective bargaining contract terminating on December31, 1947.The contract contained a provision for automatic annualrenewal unless either party gave to the other written notice to thecontrary at least 30 days before the yearly expiration date.No suchnotice was given in 1947.On November 7, 1947, the Petitioner filedthe instant petition requesting decertification of the Union.-The Union contends that its contract is a bar to the proceedingherein.We find no merit in this contention.As the instant petitionwas filed on November 7, 1947, before the operative date of the auto-matic renewal clause, we find, in accordance with well-establishedprinciples of the Board, that the contract is not a bar to the proceed-ing.',The Union further asserts that, because this is a decertification pro-ceeding, it should be permitted to introduce evidence attacking theauthenticity of the showing of interest made by the Petitioner insupport of the petition herein.We have heretofore held, in certifica-tion cases, that the requirement of a showing of representative interestis only an administrative device adopted to enable the Board to deter-mine whether further proceedings are warranted, and is not subjectto objection at the hearing.3Decertification petitions under Section9 (c) (1) of the Act, like petitions for certification, raise questions ofrepresentation for determination by the Board.We will accordingly'The record does not disclose the relationship between the Petitioner and the Employer.zMatter of Snow & NealleyCo: 76 N L. R.B., 390;Matter of Drewrys Limited U S. A.Inc.,74 N L R B 31, and cases cited therein.3Matter of 0. D. Jennings & Company,68 N. L. R. B. 516;Matter of Mascot Stove Com-pany,75 N. L.R. B. 427;Matter of TheOhioFuel Gas Company,75N. L. R. B. 975. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDapply the same rule to the present decertification proceeding,4 and willaffirm the hearing officer's ruling herein refusing to admit evidencerelating to such showing.5We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accord with the agreement of the parties,that all employees in the Employer's Meyerstown plants, excludingforemen, foreladies, superintendents, line supervisors, office, labora-tory, and clerical workers, and all supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.eDIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Burry Biscuit Corporation,Meyerstown, Pennsylvania, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employees'See Report of Senate Labor Committee, No 105, 80th Cong ,1st Sess,pp 10, 25.The Union also contended that it should be allowed to adduce testimonv w,th respecttowhether signatures in support of the petition were obtained by "fraud or duress orintimidation or threats or other devious methods"Insofar as the Union may halvesought thus to piesent evidence of unfair labor piactices,we also find such evidence inad-missible under oui established practice of excluding evidence of unfair labor practices inrepresentation proceedingsSeeMatter of Federal Shtipbuslding and Drydock Company,.76 N L R B 4136This is essentially in accord iiith the unit provided for in the collective bargainingconti act between the Employer and Union.7The fact that the Union has failed to comply with the registration and filing require-ments of Section 9 (f), (g), and (li) of the amended Act does not preclude the Board fromdirecting an election on this decertification petition.Accordingly,we shall also placethe Union's name on the ballot in the election directed hereinafter.Under our policy,the Union will be certified if it wins the election,providedthat at that time it is in com-pliance with Section 9(f)and(h) of the ActAbsent such compliance,the Board willonly certify the arithmetical results of the election.SeeMatter of Ilarris Foundry d-Machine Company, 76 NL R 13, 118 BURRY BISCUIT CORPORATION643who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented by UnitedBakery, Confectionery and Cnlinary Service Employees Union, Local262, affiliated with United Retail, Wholesale and Department StoreUnion, CIO, for the purposes of'collective bargaining.781902-48-vol. 76-42